                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                           Civil Case No.: 5:17-cv-00581-FL

MARCIA           ELENA     QUINTEROS            )
HAWKINS,           ALICIA  FRANKLIN,            )
VANESSA LACHOWSKI, and KYANNA                   )
SHIPP, on behalf of themselves and all          )
others similarly situated,                      )
                                                )
             Plaintiffs,                        )             ORDER GRANTING
                                                )            EXTENSION OF TIME
            v.                                  )
                                                )
MANDY COHEN, in her official capacity as        )
Secretary of the North Carolina Department      )
of Health and Human Services,                   )
                                                )
           Defendant.                           )
____________________________________



       For good cause shown, the parties are granted an additional six months, or until October

31, 2019 to hold a Rule 26(f) discovery conference.


This the 16th day of April, 2019.


                                            ________________________________
                                            Honorable Louise W. Flanagan
                                            United States District Judge




                                               1
